Opinion by
Ekwall, J.
From the testimony of the appraiser at the port of entry and the admissions of counsel for the Government it appeared that the customs broker for the importer, in making entry, overlooked a column on the invoice which set forth a higher value on the date of exportation than the invoice price. This item was also overlooked by the examiner. From the entire record *296it was held that the entry of the merchandise at values lower than those found on final appraisement was without intent to defraud the Government or to deceive its officials. The petitions were therefore granted.